Citation Nr: 0929414	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  02-12 698A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for psychiatric 
disability other than PTSD.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran had active duty from March 24, 1970, to March 26, 
1970.  He also had active duty for training (ACDUTRA) from 
April to August 1970.  Thereafter, he had periods of inactive 
duty for training (INACDUTRA) with the Army Reserve until 
November 1971.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the Veteran's petition to 
reopen a previously-denied claim for service connection for 
PTSD and also denied service connection for anxiety disorder 
and panic disorder.

The Veteran was scheduled to testify before the Board in 
Washington, D.C. in October 2003, but he notified the Board 
in writing prior to the hearing that he could not travel to 
the hearing and wanted the claim to be adjudicated based on 
the evidence of record.  

In October 2003 the Board issued a decision reopening the 
claim for service connection.  At that time, the Board also 
remanded the case for further development.

The Board issued a decision in August 2005 denying the 
Veteran's appeal.  The Veteran appealed the Board's decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2007 the Court issued an Order granting 
a joint motion of the parties and remanding the case to the 
Board for action consistent with the joint motion.

The Board remanded the case for further development in April 
2007 and February 2008.  The actions case has since been 
returned to the Board for further appellate action.

In June 2009 the Veteran's representative submitted private 
medical records directly to the Board, with a waiver of 
initial RO jurisdiction.  The Board has accepted this 
additional evidence for inclusion into the record on appeal.  
See 38 C.F.R. § 20.800 (2008).


FINDINGS OF FACT

1.  The Veteran's PTSD is the result of in-service physical 
assault that has been corroborated by credible supporting 
evidence.

2.  The Veteran has a major depressive disorder that is 
secondary to PTSD.


CONCLUSIONS OF LAW

1.  PTSD was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) 
(2008).

2.  Major depressive disorder is proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. 
§ 3.102 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran asserts entitlement to service connection for 
PTSD and for a psychiatric disorder other than PTSD.  

As a preliminary matter, the Board notes the Veteran has been 
provided all required notice, to include notice pertaining to 
the disability-rating and effective-date elements of his 
claims.  In addition, the evidence currently of record is 
sufficient to substantiate his claims.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008) or 38 C.F.R. § 3.159 (2008).

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Service connection may be granted for any disease initially 
diagnosed after service when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

During the pendency of this claim, 38 C.F.R. § 3.310 was 
amended, effective October 10, 2006.  The amendments to this 
section are not liberalizing.  Therefore, the Board will 
apply the former version of the regulation.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence the in-service stressor occurred.  38 
C.F.R. § 3.304(f).

In Cohen v. Brown, 10 Vet. App. 128 (1997), the Court noted 
VA had adopted a final rule in October 1996, effective 
November 7, 1996, revising 38 C.F.R. §§ 4.125 and 4.126 
(1996).  The effect of these revisions was to change the 
diagnostic criteria for mental disorders from the Diagnostic 
and Statistical Manual for Mental Disorders (DSM), third 
edition and third edition revised, to the fourth edition 
(DSM-IV).  The Court found DSM-IV altered the criteria for 
assessing the adequacy of the stressor from an objective test 
to a subjective test.

Where the claimed stressor is not related to combat, a 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence which 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).  Moreover, a medical 
opinion diagnosing PTSD does not suffice to verify the 
occurrence of the claimed in-service stressors.  See Moreau 
v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen v. Brown, 10 
Vet. App. 128, 142 (1997).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran served on active duty from March 24, 1970, to 
March 26, 1970; he also had a period of ACDUTRA from April to 
August 1970.  Service treatment records (STRs) relating to 
this period include the reports of an entrance examination 
performed in October 1969 and a separation examination 
performed in July 1970, both of which show clinical 
psychiatric evaluation as "normal."  

The Veteran thereafter served in the Army Reserve until 
November 1971.  STRs relating to this period include a March 
1971 report of medical examination for purpose of evaluation 
for reenlistment/retention.  The psychiatric evaluation was 
initially checked as "normal" but the notation was 
scratched out in ink and changed to "abnormal."  The 
reverse of the document states the change was due to 
"schizophrenic reaction - schizoaffective type" and the 
document is otherwise changed from "qualification for 
enlistment" to "qualification for retention."  A July 1971 
endorsement by Headquarters, First U.S. Army Surgeon, 
recommends administrative separation from the Army Reserve 
due to a personality disorder. 

Service personnel records (SPRs) relating to the Veteran's 
period of Army Reserve service include a letter written by 
the Veteran in March 1971 describing severe problems coping 
with military life; specifically, he was having difficulty 
with his superiors and the requirement to keep his hair cut 
short.  SPRs also include letters from H.E.B., M.D., dated in 
March/April/May 1971 detailing treatment of the Veteran for 
"bizarre behavior" diagnosed as acute schizophrenic 
reaction, as well as a psychiatric evaluation (evaluation for 
retention) dated in June 1971 diagnosing acute 
schizoaffective-type schizophrenic reaction with depression.

The Veteran was discharged from the Army Reserve with a 
General Discharge for reasons of unsuitability (personality 
disorder).  However, in October 1983 the Army Discharge 
Review Board upgraded the character of the discharge to fully 
honorable.

An April 1985 letter from social worker S.L.R. states the 
Veteran was receiving psychotherapy for symptoms of anxiety.  
S.L.R. was currently exploring the underlying causes of the 
anxiety, which were related to marital issues.

Letters dated in June 1985 from M.P.S., MD, and from A.L., MD 
state the Veteran was being treated with medication for 
anxiety and depression.  The letter from Dr. A.L. asserts a 
diagnosis of PTSD "due to military service" although the 
rationale for that diagnosis is not provided.

The Veteran had a VA psychiatric examination in September 
1985 during which he reported he participated in training at 
Fort Polk, Louisiana, during which time he was very fearful 
of being sent to Vietnam.  During subsequent training 
elsewhere in the country he was required to stand guard in a 
mortuary, which caused him to become panicky at the sight of 
the dead bodies.  He described current nightmares of being 
recalled into the service and being killed, with symptoms 
worse since the recent deaths of Marines in Lebanon.  The 
examiner noted a diagnosis of generalized anxiety disorder, 
although without stating an opinion as to the etiology of the 
condition.

A September 1985 letter from R.F.A., M.D., states the Veteran 
suffered from a severe anxiety disorder and that the 
Veteran's "experiences in the military may have contributed 
to his present emotional distress.  (Post-Traumatic Stress 
Syndrome)."  Dr. R.F.A. did not provide a rationale for his 
opinion or identify the specific in-service stressors in 
question.

A July 1988 letter from M. K, M.D., states the Veteran had 
been in treatment since December 1986 for severe generalized 
anxiety punctuated by classic panic attacks.  The Veteran's 
symptoms (panic, blood rushing to the head, seeing spots, 
dizziness, slurred speech, faintness, a feeling of 
helplessness, and a feeling that he was going to die) had 
their onset in the summer of 1983 when the Veteran was on the 
beach in New Jersey and a flight of military helicopters flew 
low over his head.  Since then his attacks had increased in 
frequency and his generalized anxiety has been heightened.  
Dr. M.K. opined the Veteran was still profoundly distressed 
by his experiences in the military during 1970.  
Specifically, the Veteran stated he was in military training 
to be a combat medic and experienced the deaths of several of 
his buddies during live-fire exercises at Fort Polk; he said 
these deaths were bloody and at close range.  The Veteran 
stated that he was discharged from the military because of 
his nervous condition; after discharge he experienced 
survivor guilt because his entire unit was shipped to Vietnam 
and many of his buddies were killed.  The impression was 
PTSD, delayed onset, expressed as severe generalized anxiety 
and periodic severe panic attacks.  Dr. M.K stated it was 
clear the Veteran's psychiatric disturbance was related to 
his military experiences.

A February 1989 letter from Dr. M.K. states the Veteran 
continued to suffer from symptoms of generalized anxiety, 
panic attacks, some agoraphobic elements, and marked 
inhibition of his ability to socialize and work.  Referring 
to his letter of July 1988, Dr. M.K stated the Veteran was 
still suffering from delayed-onset PTSD and was still 
disabled because of his condition.

A December 1989 letter from B.M.W., Ph.D., states that the 
Veteran was being seen for PTSD and panic disorder with 
agoraphobia.

A September 1991 records request notes that a search of 
morning reports indicated no killed in action or casualties 
for the Veteran's unit during his period of service.  
Thereafter, the Board issued a decision in June 1992 denying 
service connection for PTSD.  The Board's decision found the 
Veteran's claimed stressor of witnessing a training accident 
at Fort Polk had not been verified.

In February 2000 the Veteran asserted a new in-service 
stressor.  The Veteran stated that while stationed at Fort 
Polk in 1970 he was jumped and beat at least six times and 
that his life was threatened.  He stated he was still filled 
with anxiety whenever he walked in a secluded place.

In July 2000 the Veteran submitted a Statement in Support of 
Claim asserting that while stationed at Fort Polk he was beat 
repeatedly at night and several times during the day, mostly 
because he was Jewish.  Because of the passage of time, the 
Veteran was not able to produce a witness.

The Veteran had a VA psychiatric examination in February 2001 
in which he described having been beat up on three occasions 
at Fort Polk because he was Jewish.  While in the reserves 
the Veteran was treated by Dr. H.E.B. for two years, without 
success.  The Veteran described experiencing traumatic events 
in service, to include being beat in Fort Polk while on 
ACDUTRA.  The Veteran reported current symptoms of PTSD and 
of major depressive disorder in detail.  The examiner 
performed a detailed interview and noted his observations.  
The examiner diagnosed chronic PTSD and recurrent major 
depressive disorder as secondary to PTSD, although without 
detailing the specific stressor(s) on which the diagnosis was 
based.  

The record contains letters from the Veteran's two brothers, 
both received in August 2001.  The letters essentially assert 
the Veteran was a happy and well-adjusted person before going 
to Fort Polk, but was an entirely changed person when he 
returned.  After his return from Fort Polk, the Veteran was 
always very irritable, nervous, and on edge; he was wary of 
everyone and lost all of his friends.  

A January 2004 letter from the Veteran states his anxiety had 
gotten worse since September 11, 2001.  The letter also 
indicates that while on ACDUTRA the Veteran had to endure 
"blanket parties" and beatings, as well as anti-Jewish 
remarks.  Specifically, he said that one Sunday in May he was 
jumped by three or four men who pulled his hat over his face 
so he couldn't see; they then beat him with fists and boots.

The Veteran had a VA psychiatric examination in March 2004 
during which he reported that while at Fort Polk he was 
taunted for his food preferences and was sometimes beat.  On 
one occasion he was jumped and held down and threatened with 
a knife; the Veteran did not report the attack because he was 
afraid and ashamed; after the attack he became reclusive.  
The examiner reviewed the claims file and conducted an 
interview of the Veteran.  The examiner diagnosed the Veteran 
with anxiety disorder not otherwise specified (NOS) and 
alcohol abuse in full sustained remission.  

The examiner stated the Veteran clearly had a significant 
psychiatric dysfunction dating back as early as 1971 as 
documented by medical evidence (noting the Veteran was 
evaluated in 1971 as having borderline functioning and being 
prone to psychosis under stress).  The examiner stated an 
opinion that it was at least as likely as not the diagnosed 
anxiety disorder NOS was at least temporally related to the 
Veteran's military service.  The examiner stated it was 
possible the Veteran had more severe psychiatric dysfunction 
than an anxiety disorder NOS.  The Veteran did not currently 
report psychotic symptoms; however, he did report such 
symptoms in 1971 when he was diagnosed with a schizophrenic 
reaction.  The Veteran reported PTSD symptoms at the time of 
the exam due to his reported assault and discrimination while 
on ACDUTRA; however, the examiner determined that a diagnosis 
of PTSD was not currently warranted because it was not 
possible to assess the severity of the stressor based upon 
the Veteran's current report or what is documented in the 
claims folder.

A November 2007 letter from N.K., MD (shown by letterhead to 
be a specialist in geriatric medicine and internal medicine) 
states the Veteran had been treated for many years for 
insomnia, depression, anxiety and PTSD.  Dr. N.K. stated an 
opinion the Veteran's medical condition is directly related 
to being attacked while serving in the military, based on the 
noticeable behavioral changes in the Veteran's service 
records after being personally assaulted.

The file was submitted for review by VA psychiatrist Dr. J.D. 
in May 2008.  Dr. J.D. was asked to review the file and 
determine whether the Veteran's service file in fact 
displayed the "noticeable behavioral changes" as cited by 
Dr. N.K.  In response, Dr. J.D. stated as follows: "From 
review of this folder is my opinion the behavioral changes 
occurred during the personal assault 3/24/70 - 3/26/70 as 
described by the Veteran."  

The RO subsequently asked Dr. J.D. to clarify the nature of 
the "behavioral changes" cited.  In October 2008 Dr. J.D. 
responded as follows: "Although the term behavioral change 
had been used in [Dr. N.K.'s] letter November 2007, it does 
not describe the behavioral change.  Review of service record 
... also does not describe behavioral changes but symptoms and 
diagnoses such as anxiety, depression and schizophrenic 
reaction."

A final piece of evidence of record is a June 2009 report by 
Dr. G.O., a private psychiatrist.  Dr. G.O. stated she had 
reviewed extensive medical documents and interviewed the 
Veteran, with a view toward answering the following 
questions: whether the Veteran experienced a personal assault 
in service; whether the Veteran developed PTSD as a result of 
such assault; and whether behavioral changes were documented 
within a reasonable time of the assault.  Dr. G.O. stated the 
Veteran's account of the assault was credible and consistent, 
and behavioral changes were documented in the reports of Dr. 
H.E.B. (symptoms since September 1970).  Dr. GO stated that 
because PTSD was not a recognized diagnosis in 1971, and was 
frequently misdiagnosed as schizophrenia at that time, Dr. 
H.E.B. had failed to diagnose PTSD.  In sum, during the 
interview process the Veteran was a credible witness and 
significant medical evidence indicated the Veteran more 
likely than not developed PTSD as a result of a violent 
physical assault in service. 

On review of the evidence above, the Board finds the criteria 
for service connection for PTSD are met. 

In regard to diagnosis, the VA medical examiner in February 
2001 and Dr. G.O. both provided diagnoses of PTSD.  If a 
veteran has received a diagnosis of PTSD from a competent 
medical professional, VA must assume that the diagnosis was 
made in accordance with the appropriate psychiatric criteria 
in regard to the adequacy of the symptomatology and the 
sufficiency of the stressor.  Cohen, 10 Vet. App. 128, 153. 

In regard to the stressor and the nexus, the medical opinion 
of Dr. G.O. suffices to demonstrate a physical assault 
occurred during service as alleged by the Veteran, and that 
the Veteran's is a result of that assault.  38 C.F.R. § 
3.304(f)(3).  Dr. G.O. presented supporting rationale in the 
form of behavioral changes manifested within a reasonable 
time after the claimed stressor.  

The RO cited the opinion of VA reviewer Dr. J.D. as medical 
evidence against behavioral changes.  It is the Board's duty 
to assess the credibility and probative value of evidence, 
and, provided that it offers an adequate statement of reasons 
or bases, the Board may favor one medical opinion over 
another.  Owens v. Brown, 7 Vet. App. 429, 433 (1995)  

The Board finds on review that the two opinions of Dr. J.D. 
are ambiguous as well as internally inconsistent.   The Board 
accordingly finds the opinion of Dr. G.O. to be the more 
probative of the two.  Dr. G.O.'s opinion is also consistent 
with the opinion of the VA examiner in March 2004.

Accordingly, service connection is in order for PTSD. 

In regard to the claim for service connection for a 
psychiatric disorder other than PTSD, the Board has 
considered all psychiatric diagnoses identified during the 
period under review.  See McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007) (noting that the requirement of a current 
disability is satisfied when the claimant has a disability at 
the time a claim for VA disability compensation is filed or 
during the pendency of that claim and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Secretary's adjudication of the claim).

In this case, since 2000 the Veteran has been diagnosed with 
the following psychiatric disorders: PTSD; recurrent major 
depressive disorder as secondary to PTSD (VA examination in 
February 2001); and, anxiety disorder NOS and alcohol 
dependence in full remission (VA examination in March 2004).

The Board finds at this time that the criteria are met for 
service connection for major depressive disorder, as it was 
identified by competent examination as a separately diagnosed 
disorder secondary to PTSD.

However, the criteria are not met for service connection for 
anxiety disorder NOS or for alcohol dependence in full 
remission for the reasons below.  

PTSD and anxiety disorder NOS are both anxiety disorders.  
The VA examiner diagnosed anxiety disorder NOS because he did 
not feel the Veteran fully met the criteria for PTSD at the 
time; accordingly the "anxiety disorder NOS" is an 
alternative diagnosis for the same symptoms, not a separate 
disability.  

Alcohol dependence in full remission is not compensable 
because the evidence does not show the Veteran to have been 
alcohol-dependent at any time during the pendency of the 
claim.  The VA examiner in March 2004 noted the Veteran had 
been abstinent for the past 10 years (i.e., since 
approximately 1994), which is well prior to the period under 
review.  McClain, 21 Vet. App. 319, 321.


ORDER

Service connection for PTSD is granted.

Service connection for major depressive disorder is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


